Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement of General Finance Corporation on Form S-1 of our report dated September 28, 2009, except for Note 14, as to which the date is December 16, 2009 on the consolidated financial statements of General Finance Corporation. As discussed in our report dated September 28, 2009, except for Note 14, as to which the date is December 16, 2009, General Finance Corporation retrospectively adopted FASB Accounting Standards
